Title: To George Washington from Paine Wingate, 17 February 1791
From: Wingate, Paine
To: Washington, George



Sir
Philadelphia Feb. 17. 1791.

I had the honour of receiving your favour of November 4. 1790. in answer to a letter of mine, in which I recommended Colo. Nathaniel Rogers for a Commissioner of loans in the State of NewHampshire. That place having been filled by another gentleman, I beg leave now to recommend Colo. Rogers as a suitable person for a Supervisor of the Revenue in NewHampshire under the proposed excise law, if it should be passed. This gentleman has approved himself attached, on all occasions, to the present Constitution of the United States, and the respectable offices, which he has, and now sustains under the State government, evinces the confidence of his fellow citizens in his abilities and integrity. I have no doubt but that he would conduct with the utmost prudence and fidelity, and give entire satisfaction in the discharge of his duty. As all the federal officers in NewHampshire except the district Judge, are Citizens of Portsmouth, it may have a good Tendency to extend a proper influence of the federal government by having this officer from some other part of the State; And as Colo. Rogers is conveniently situated for that purpose, I should be much gratified if you should be pleased to nominate him for that appointment.

As there are two large Distilleries, and considerable commerce in Haverhill, in the commonwealth of Massachusetts, I conclude that it will be necessary that an Inspector under the excise law should be appointed in that Town. I beg leave to recommend William Wingate as a person, whom I think qualified to discharge such an office, and I believe that he would be attentive and faithful to his trust and give full satisfaction to the Supervisor of the district, and other superintending officers of the Revenue. He has requested me to solicit for that appointment on his behalf, and as he is in a situation very convenient to extend to that business, and has a numerous family, for whom I have a natural affection and concern, if you should think fit to appoint him, I shall think myself and him very much obliged. If one or more Inspectors should be thought necessary in the Western part of the State of NewHampshire Colo. William Simpson of Orford would in my opinion be a faithful, able, and respectable person. I have the honour to be with the highest Sentiments of Respect Sir Your most obedient and most humble Servant

Paine Wingate

